As filed with the Securities and Exchange Commission on April 30, 2010 Registration No. 033-91938 File No. 811-09044 SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 Form N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre Effective Amendment No. Post Effective Amendment No. 25 REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 40 NATIONAL VARIABLE LIFE INSURANCE ACCOUNT (Exact Name of Registrant) NATIONAL LIFE INSURANCE COMPANY (Name of Depositor) One National Life Drive Montpelier, Vermont 05604 (802) 229-7410 Lisa Muller National Life Insurance Company One National Life Drive Montpelier, Vermont 05604 (name and complete address of agent for service) Copy to: Stephen E. Roth, Esq. Sutherland Asbill & Brennan 1275 Pennsylvania Avenue, NW Washington, DC 20004-2404 It is proposed that this filing will become effective: ¨ immediately upon filing pursuant to paragraph (b) x on May 1, 2010 pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(1) of Rule 485 ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Units of Interests in a variable account under individual flexible premium variable universal life policies VariTrak Variable Universal Life Insurance P R O S P E C T U S Dated May 1, 2010 National Life Insurance Company Home Office: National Life Drive, National Variable Life Insurance Account Montpelier, Vermont 05604 Telephone: (800) 732-8939 This prospectus describes the VariTrak policy, a variable universal life insurance policy offered by National Life Insurance Company (National Life, we, our, us). This Policy combines insurance and investment features. The policys primary purpose is to provide insurance protection on the life of the insured person. You can make premium payments at various times and in various amounts. You can also allocate premiums among a number of funds with different investment objectives, and you can increase or decrease the death benefit payable under your policy. You may allocate premium payments to the National Variable Life Insurance Account, a Separate Account of National Life, or to the General Account, or a combination of the two. The General Account pays interest at a guaranteed rate of at least 4%. The Separate Account currently has several subaccounts. Each subaccount buys shares of a specific portfolio. The available portfolios are: Sentinel Asset Management, Invesco Advisers, Inc. Fred Alger Management, AllianceBernstein L.P. Inc. Inc. Sentinel Variable Products AIM Variable Insurance Funds The Alger Portfolios AllianceBernstein Variable Trust (Invesco Variable Insurance Capital Appreciation Products Series Fund, Inc. Balanced Funds) Large Cap Growth International Growth Bond Invesco V.I. Dynamics Small Cap Growth International Value Common Stock Invesco V.I. Global Health Small/Mid Cap Value Mid Cap (fka Mid Cap Care Value Growth) 1 Invesco V.I. Technology Money Market Small Company American Century The Dreyfus Corporation Deutsche Investment Fidelity Management & Investment Management, Management Americas Inc. Research Company Inc. and American Century Global Investment Management, Inc. American Century Variable Dreyfus Variable Investment DWS Variable Series II Fidelity ® Variable Insurance Portfolios, Inc. Fund Dreman Strategic Value VIP Products VP Income & Growth Appreciation (fka High Return Equity) 3 Contrafund ® VP Inflation Protection Opportunistic Small Cap Dreman Small Mid Cap Equity-Income VP International Portfolio (fka Developing Value VIP Growth VP Ultra® Leaders Portfolio) 2 High Income VP Value Quality Bond DWS Investments VIT Funds Index 500 VP Vista SM Small Cap Index VIP Investment Grade Bond Dreyfus Socially Responsible Mid Cap Growth Fund, Inc. Overseas Value Strategies Franklin Templeton J.P. Morgan Investment Neuberger Berman OppenheimerFunds, Inc. Investments Management Inc. Management, Inc . Franklin Templeton Variable JPMorgan Insurance Trust Neuberger Berman Advisers Oppenheimer Variable Insurance Products Trust International Equity Management Trust Account Funds Foreign Securities Fund Portfolio Short Duration Bond Balanced/VA Global Real Estate Fund Small Cap Core Portfolio Portfolio Main Street Small Cap/VA Mutual Shares Securities Mid-Cap Growth Portfolio Global Strategic Fund Partners Portfolio Income/VA (fka Strategic Small Cap Value Securities Small Cap Growth Portfolio Bond/VA) 4 Fund Socially Responsive Small-Mid Cap Growth Securities Fund U.S Government Mutual Global Discovery Securities T. Rowe Price Associates, Van Eck Associates Wells Fargo Funds Inc. Corporation Management, LLC T. Rowe Price Equity Series, Van Eck VIP Trust 5 Wells Fargo Variable Trust Inc. Van Eck VIP Global Bond VT Discovery Personal Strategy Balanced (fka Worldwide Bond) 6 VT Opportunity Van Eck VIP Emerging T. Rowe Price Equity Series, Markets (fka Worldwide Inc. Emerging Markets) 7 Blue Chip Growth II Van Eck VIP Global Hard Equity Income II Assets (fka Worldwide Health Sciences II Hard Assets) 8 1 Sentinel Variable Product Trust  Mid Cap Growth had a name change effective on or about April 29, 2010 to Mid Cap. 2 Dreyfus VIF - Developing Leaders Portfolio had a name change to Opportunistic Small Cap Portfolio on or about April 19, 2010. 3 Dreman High Return Equity VIP had a name change to Dreman Strategic Value VIP effective on or about June 1, 2009. 4 Oppenheimer Strategic Bond Fund/VA had a name change to Oppenheimer Global Strategic Income Fund/VA effective on or about April 30, 2010. 5 Van Eck Worldwide Insurance Trust changed its name to Van Eck VIP Trust effective on or about May 1, 2010. 6 Van Eck Worldwide Bond had a name change effective on or about May 1, 2010 to Van Eck VIP Global Bond. 7 Van Eck Worldwide Emerging Markets had a name change effective on or about May 1, 2010 to Van Eck VIP Emerging Markets. 8 Van Eck Worldwide Hard Assets had a name change effective on or about May 1, 2010 to Van Eck VIP Global Hard Assets. The value of your policy will depend upon the investment results of the portfolios you select. The policys value and death benefit will fluctuate based on the investment results of the chosen portfolios, the crediting of interest to the General Account, and the deduction of charges. You bear the entire investment risk for all amounts allocated to the Separate Account. There is no guaranteed minimum value for any of the portfolios. We do not guarantee any minimum policy value. You could lose some or all of your money. You must receive, with this prospectus, current prospectuses for all of the portfolios. We recommend that you read this prospectus and the prospectuses for the portfolios carefully. You should keep all prospectuses for later reference. An investment in the policy is not a bank deposit. Neither the U.S. government nor any governmental agency insures or guarantees your investment in the policy. It may not be advantageous to purchase a policy as a replacement for another type of life insurance or as a means to obtain additional insurance protection if you already own another variable universal life insurance policy. It also may not be advantageous for you to finance the purchase of this policy through use of a loan or through making withdrawals from another policy that you already own. The Securities and Exchange Commission (SEC) has not approved or disapproved the policy or determined if this prospectus is accurate or complete. Any representation to the contrary is a criminal offense . TABLE OF CONTENTS Page SUMMARY OF THE BENEFITS AND RISKS OF THE POLICY 1 Summary of Principal Policy Benefits 1 Summary of the Principal Risks of Purchasing a Policy 2 Fee Tables 4 NATIONAL LIFE AND THE GENERAL ACCOUNT 14 National Life 14 The General Account 14 THE SEPARATE ACCOUNT AND THE PORTFOLIOS 15 The Separate Account 15 The Portfolios 15 THE POLICY 25 Premiums 26 Transfers 28 Telephone Transaction Privilege 28 Facsimile Transaction Privilege 29 Electronic Mail Transaction Privilege 29 Disruptive Trading 29 Other Transfer Rights 31 Optional Illuminations Investment Advisory Service 31 AVAILABLE AUTOMATED PORTFOLIO MANAGEMENT FEATURES 33 Accumulated Value 33 Change of Address Notification 34 DEATH BENEFIT 34 Ability to Adjust Face Amount 37 Payment of Policy Benefits 37 Settlement Options 38 PAYMENT OF PROCEEDS 38 POLICY LOANS 39 SURRENDERS AND WITHDRAWALS 41 LAPSE AND REINSTATEMENT 43 CHARGES AND DEDUCTIONS 44 Premium Tax Charge 44 Surrender Charge 45 Monthly Deductions 46 Mortality and Expense Risk Charge 48 Withdrawal Charge 48 Transfer Charge 48 Projection Report Charge 49 Other Charges 49 OPTIONAL BENEFITS 49 Additional Protection Benefit 50 Guaranteed Death Benefit 51 No-Lapse Guarantee 51 Accelerated Care Rider 52 Chronic Care Protection 52 Accelerated Benefit 52 Overloan Protection Rider 52 FEDERAL TAX CONSIDERATIONS 53 Tax Status of the Policy 54 Tax Treatment of Policy Benefits 54 Possible Tax Law Changes 58 Possible Charges for National Lifes Taxes 58 LEGAL MATTERS 58 i DISTRIBUTION OF THE POLICIES 58 OTHER POLICY PROVISIONS 60 FINANCIAL STATEMENTS 60 GLOSSARY 61 APPENDIX A A-1 APPENDIX B B-1 APPENDIX C C-1 APPENDIX D: SAI Table of Contents D-1 The policy may not be available in all states and its terms may vary by state. This prospectus does not offer the policy in any state in which we may not legally offer the policy. This policy is no longer sold. You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with information that is different. The primary purpose of this variable life insurance policy is to provide insurance protection. We do not claim that the policy is in any way similar or comparable to an investment in a mutual fund. ii SUMMARY OF THE BENEFITS AND RISKS OF THE POLICY This summary provides you with a brief overview of the benefits and risks associated with the Policy. You should read the entire prospectus before purchasing the Policy. Important details regarding the Policy are contained in other sections of this prospectus. Please consult your agent and refer to your Policy for details. For your convenience, we have defined certain terms we use in the Glossary at the end of the prospectus. Summary of Principal Policy Benefits Life Insurance Protection. The Policy provides a means for an Owner to accumulate life insurance on the life of a specified Insured. Proceeds under the Policy can generally pass free of federal and state income tax at the death of an Insured. As long as your Policy remains in force, we will pay the Death Benefit to your Beneficiary, when we receive due proof of the death of the Insured. We will increase the Death Benefit by any additional benefits provided by a supplementary benefit rider. We will reduce the Death Benefit by any outstanding Policy loans and accrued interest and any unpaid Monthly Deductions. Death Benefit Option A and Option B. We offer two Death Benefit options, which we call Option A and Option B. You may choose which option to apply to your Policy. If you choose Death Benefit Option A, the Death Benefit will be based on the greater of: Face Amount; or the Accumulated Value multiplied by a factor specified by federal income tax law. If you choose Death Benefit Option B, the Death Benefit will be based on the greater of: the Face Amount plus the Accumulated Value; or the Accumulated Value multiplied by the same factor that applies to option A. After a year, you may adjust the Death Benefit by changing the Death Benefit option or by increasing or decreasing the Face Amount of your Policy. See Death Benefit. You can elect to include an optional accelerated death benefit rider in your Policy, which permits you to receive a discounted payment of the Policys Death Benefit before the death of the Insured under circumstances where a terminal illness or chronic illness creates a need for access to the Death Benefit. There is no additional cost for the accelerated death benefit rider. You can also elect to include accelerated care and chronic care protection riders in your Policy. The accelerated care rider provides periodic partial prepayments of the Death Benefit if the Insured becomes chronically ill, and the chronic care protection rider continues to pay benefits after the entire Death Benefit under the Policy has been prepaid under the accelerated care rider. There is an additional cost for the accelerated care rider and the chronic care protection rider. You may add additional insurance and other benefits to your Policy by rider. Please see Optional Benefits, below, for a description of the other optional benefits that we offer. You may receive personalized illustrations in connection with the purchase of this Policy that reflect your own particular circumstances. These hypothetical illustrations may help you to understand the long-term effects of different levels of investment performance, the possibility of lapse, and the charges and deductions under the Policy. They may also help you to compare this Policy to other life insurance policies. The personalized illustrations are based on hypothetical rates of return and are not a representation or guarantee of investment returns or cash value. 1 Cash Benefits . After a year, you may borrow against your Policy. The maximum amount of all loans is the Cash Surrender Value less three times the most recent Monthly Deduction. When you take a loan we will transfer an amount equal to the loan to our General Account as Collateral. We charge interest on the loan, and we credit interest on Collateral. Loans may have adverse tax consequences. When the Death Benefit becomes payable or the Policy is surrendered, we will deduct Policy loans and accrued interest from the proceeds otherwise payable. We also currently plan to make preferred loans available when a Policy is 10 years old. After a year, you may request a Withdrawal of Cash Surrender Value. However: You must withdraw at least $500; You cannot withdraw more than the Cash Surrender Value on the date we receive your request minus three times the most recent Monthly Deduction for the most recent Monthly Policy Date; You may not allocate Withdrawals to the General Account until all the value in the Separate Account has been exhausted. We may deduct a Withdrawal charge from each Withdrawal. Withdrawals may have tax consequences. You may surrender your Policy at any time and receive the Cash Surrender Value, if any. The Cash Surrender Value will equal the Accumulated Value less any Policy loan with accrued interest and any Surrender Charge. Variety of Investment Options . You may allocate Net Premiums among the subaccounts of the Separate Account and the General Account. The subaccounts in the Separate Account invest in a wide variety of portfolios that cover a broad spectrum of investment objectives and risk tolerances. We will credit interest at an effective annual rate of at least 4.0% on amounts invested in the General Account. As your needs or financial goals change, you can change your investment mix. You may make transfers among the Separate Account and the General Account. Currently, you may make an unlimited number of such transfers within the subaccounts of the Separate Account and from the Separate Account to the General Account, without charge. You may not make transfers out of the General Account that exceed the greater of: (a) 25% of the non-loaned Accumulated Value in such account at the time of transfer; (b) or $1,000. We allow only one such transfer out of the General Account in any Policy Year. We offer Owners the opportunity to participate in Illuminations. Under this investment advisory program, National Life has arranged for FundQuest, Inc. (FundQuest), a registered investment adviser firm that is independent of National Life, to provide an investment advisory service under which FundQuest maintains an allocation of the Accumulated Value of your Policy among the available options that is suited to your investment objective, financial situation and risk tolerance. To participate in Illuminations, you must enter into a Limited Power of Attorney with FundQuest under which you will authorize FundQuest to direct National Life to implement changes to your portfolio allocation model as determined by FundQuest, without obtaining your specific approval of the changes. The Illuminations investment advisory program is available without charge to Owners. Summary of the Principal Risks of Purchasing a Policy Investment Risk. We cannot give any assurance that any portfolio will achieve its investment objectives. You bear the entire investment risk on the value of your Policy you allocate to the Separate Account. In addition, we deduct Policy fees and charges from your Accumulated Value, which can significantly reduce your Accumulated Value. During times of poor performance, these deductions will have an even greater impact on your Accumulated Value. You could lose everything you invest, and your Policy could lapse without value, unless you pay additional premium prior to the lapse. Please note that frequent, large, or short-term transfers among subaccounts, such as those associated with market timing transactions, can adversely affect the portfolios and the returns achieved by Owners. Such transfers may dilute the value of portfolio shares, interfere with the efficient management of the portfolios, and increase brokerage and administrative costs of the portfolios. To protect Owners and portfolios from such effects, we have developed market timing procedures. See Disruptive Trading below. 2 If you allocate premiums to the General Account, we credit your Accumulated Value in the General Account with a declared rate of interest. You assume the risk that the rate may decrease, although it will never be lower than a guaranteed minimum effective annual rate of 4%. Risk of Lapse . If on any Monthly Policy Date the Cash Surrender Value of a Policy is insufficient to cover the Monthly Deductions and other charges under the Policy, we will notify you of this, and the Policy will enter a 61-day Grace Period. If the Grace Period expires without a sufficient payment, the Policy will lapse, and will have no further value. This could happen: (1) if the investment returns on your chosen investment portfolios are lower than anticipated; (2) if you do not pay premiums at the levels you planned; or (3) if you take Policy loans. Your Policy generally will not lapse: (1) during the first 5 Policy Years as long as you pay the Minimum Guarantee Premium; (2) if you purchase the no lapse guarantee rider, the guaranteed death or benefit rider, subject to certain conditions; or (3) you elect and exercise the overloan protection rider, subject to certain conditions. Tax Risks . We anticipate that a Policy issued on the basis of a standard rate class should generally be deemed a life insurance contract under Federal tax law. However, due to limited guidance under the Federal tax law, there is some uncertainty about the application of the Federal tax law to Policies issued on a substandard basis (i.e., a rate class involving higher than standard mortality risk), particularly if you pay the full amount of premiums permitted under the Policy. In addition, if you elect the accelerated death benefit rider, the accelerated care rider or the Chronic Care Rider, the tax qualification consequences associated with continuing the Policy after a distribution is made are unclear. Please consult with a tax adviser about these consequences. Assuming that a Policy qualifies as a life insurance contract for federal income tax purposes, you should not be deemed to be in constructive receipt of the Policys value until there is a distribution from the Policy. Moreover, Death Benefits payable under a Policy should be excludable from the gross income of the Beneficiary. As a result, your Beneficiary generally should not have to pay U.S. federal income tax on the Death Benefit, although other taxes, such as estate taxes, may apply. Depending on the total amount of premiums you pay, the Policy may be treated as a Modified Endowment Contract (MEC) under Federal tax laws. If a Policy is treated as a MEC, then surrenders, Withdrawals, and loans under the Policy will be taxable as ordinary income to the extent there are earnings in the Policy. In addition, a 10% penalty tax may be imposed on surrenders, Withdrawals and loans taken before you attain age 59½. If a Policy is not a MEC, distributions generally will be treated first as a return of basis or investment in the contract and then as taxable income. Moreover, loans will generally not be treated as distributions. However, the tax consequences associated with preferred loans are uncertain. Finally, neither distributions nor loans from a Policy that is not a MEC are subject to the 10% penalty tax. The tax treatment of the overloan protection rider that may be purchased with this Policy is uncertain. In particular, it is not clear whether the overloan protection rider will be effective to prevent taxation of the outstanding loan balance as a distribution when the overloan protection rider causes the Policy to convert to a fixed policy. Anyone contemplating the purchase of the Policy with the overloan protection rider should consult a tax adviser. See Federal Tax Considerations, below. You should consult a qualified tax adviser for assistance in all Policy-related tax matters. Withdrawal and Surrender Risks . The Surrender Charge under the Policy applies for 15 Policy Years after the Policy is issued. An additional Surrender Charge will apply for 15 years from the date of any increase in the Face Amount. It is possible that you will receive no net Cash Surrender Value if you surrender your Policy in the first few Policy Years. You should purchase the Policy only if you have the financial ability to keep it in force for a substantial period of time. You should not purchase the Policy if you intend to surrender all or part of the Policys value in the near future. We designed the Policy to meet long-term financial goals. The Policy is not suitable as a short-term investment. Even if you do not ask to surrender your Policy, Surrender Charges may play a role in determining whether your Policy will lapse (or terminate without value), because Surrender Charges decrease the Cash Surrender Value, which is a measure we use to determine whether your Policy will enter a Grace Period (and possibly lapse). Withdrawals are not permitted in the first Policy Year, and we will reduce the Face Amount by the amount of a Withdrawal if Death Benefit Option A is in effect. A surrender or Withdrawal may have tax consequences. 3 Loan Risks . A Policy loan, whether or not repaid, will affect the Accumulated Value over time because we subtract the amount of the loan from the subaccounts of the Separate Account and/or the General Account as Collateral, and this Collateral does not participate in the investment performance of the subaccounts of the Separate Account, or receive any higher interest rate credited to the General Account. We reduce the amount we pay on the Insureds death by the amount of any indebtedness. Your Policy may lapse if your indebtedness reduces the Cash Surrender Value to zero. A loan may have tax consequences. In addition, if you surrender your Policy or allow it to lapse while a Policy loan is outstanding, the amount of the loan, to the extent that it has not previously been taxed, will be added to any amount you receive and taxed accordingly. Portfolio Company Risks. A comprehensive discussion of the risks of each portfolio may be found in the prospectus for such portfolio. Please refer to the portfolios prospectuses for more information. There is no assurance that any portfolio will achieve its stated investment objective. Fee Tables The following tables describe the fees and expenses that you will pay when buying, owning, and surrendering the Policy. If the amount of the charge depends on the personal characteristics of the Insured, then the fee table lists the minimum and maximum charges we assess under the Policy, and the fees and charges of an Insured with the characteristics set forth below. These charges may not be typical of the charges you will pay. The first table describes the fees and expenses that you will pay at the time you buy the Policy, surrender the Policy, take a Withdrawal from the Policy, or transfer Accumulated Value under the Policy among the subaccounts of the Separate Account and the General Account. Transaction Fees When Charge is Amount Deducted - Maximum Charge Deducted Guaranteed Charge Amount Deducted - Current Charge Premium Tax Charge 1 Upon receipt of 3.25% of each premium 3.25% of each premium payment each premium payment (2.0% for qualified (2.0% for qualified employee payment employee benefit plans) benefit plans) Surrender Charge: 2 Deferred Upon surrender or Administrative Charge lapse of the Policy during the first 15 Policy Years, or 15 Policy Years following an increase in Face Amount Minimum and $ 0 - $2 per $1,000 of initial or $ 0 - $2 per $1,000 of initial or Maximum Charge 3 increased Face Amount increased Face Amount Charge for a 45 year $2 per $1,000 of Face Amount $2 per $1,000 of Face Amount old male nonsmoker, first Policy Year 4 Transaction Fees When Charge is Amount Deducted - Maximum Charge Deducted Guaranteed Charge Amount Deducted - Current Charge Deferred Sales Charge Upon surrender or lapse of the Policy during the first 15 Policy Years or following an increase in Face Amount Deferred Sales Charge $1.10 to $37.75 per $1,000 of $1.10 to $37.75 per $1,000 of initial Minimum and initial or increased Face or increased Face Amount Maximum Charge 4 Amount Charge for a Deferred $8.26 per $1,000 of Face $8.26 per $1,000 of Face Amount Sales Charge  45 year Amount old male nonsmoker, first Policy Year Withdrawal Fees Upon making a Lesser of 2% of amount Lesser of 2% of amounts withdrawn Withdrawal withdrawn or $25 or $25 Transfer Fees Upon transfer $25 per transfer in excess of 5 None transfers in any one Policy Year Loan Interest Spread 5 At the end of each 2% annually of amount held as 1.3% annually of amount held as Policy year, or Collateral Collateral upon death, surrender, or lapse, if earlier Projection Report When report $25 maximum in New York, no $25 Charge requested maximum elsewhere 1 We may increase the Premium Tax Charge if applicable law changes so that the amounts of taxes on premiums paid by us increase. 2 The Surrender Charge is equal to the deferred administrative charge and the deferred sales charge. The deferred administrative charge is based on the Insureds issue age (or age on an increase in Face Amount) and Face Amount. The deferred sales charge is based on the Insureds issue age (or age on an increase in Face Amount), gender, rate class and the Face Amount. The Surrender Charges shown in the table may not be typical of the charges you will pay. Your Policys data pages will indicate the charges applicable to your Policy. National Life or your agent will provide more detailed information about the Surrender Charges applicable to you at your request. 3 The minimum charge is based on an Insured with an Issue Age of 5 or less; the maximum charge is based on an Insured with an Issue Age of 25 or more. After the first 5 Policy Years, the charge declines linearly by month through the end of Policy Year 15. 4 The minimum charge is based on a female Insured with an Issue Age of 1; the maximum charge is based on male smoker Insured with an Issue Age of 68 or more. After the first 5 Policy Years, the charge declines linearly by month through the end of Policy Year 15. 5 The loan interest spread is the difference between the amount of interest we charge you for a loan (6.0%, compounded annually) and the amount of interest we credit to the amount in your Collateral loan account (currently 4.7% compounded annually). Currently, after the 10 th Policy year, we may credit your Collateral that is in excess of 50% of Accumulated Value with extra interest of 0.5% per annum over what is currently credited to loan Collateral prior to the 11th Policy Year. For loans taken after the 10th Policy year of not more than 50% of Accumulated Value, we may credit your Collateral with interest up to 6.0% compounded annually. 5 The next table describes the fees and expenses that you will pay periodically during the time you own the Policy, not including portfolio fees and expenses. Periodic Charges Other Than Portfolio Operating Expenses Amount Deducted - Maximum Guaranteed Amount Deducted - Charge When Charge is Deducted Charge Current Charge Cost of Insurance: 1 On the Date of Issue of the Policy and on each Monthly Policy Date Minimum and Maximum $0.057 to $58.01 per $0.023 to $0.18 per $1,000 Charge 2 $1,000 of Net Amount at of Net Amount at Risk per Risk per month month Charge for a 45 year old $0.28 per $1,000 of Net $0.22 per $1,000 of Net male nonsmoker in the Amount at Risk per month Amount at Risk per month preferred underwriting class, Face Amount between $250,000 and $999,999, Policy Year 1 Mortality and Expense On the Date of Issue of the Annual rate of 0.90% of Annual rate of 0.90% of Risk Fees 3 Policy and on each day the average daily net assets the average daily net assets of each subaccount of the of each subaccount of the Separate Account Separate Account Administrative Fees On the Date of Issue of the $7.50 per month, plus $7.50 per month Policy and on each Monthly $0.07 per $1,000 of Face Policy Date Amount 4 Charges for Optional Benefits Additional Protection On the Date of Issue of the Benefit 5 Policy and on each Monthly Policy Date Minimum and Maximum $0.057 to $58.01 per $0.013 to $19.94 per Charge 6 $1,000 of Net Amount at $1,000 of Net Amount at Risk per month Risk per month Charge for a 45 year old $0.28 per $1,000 of Net $0.055 per $1,000 of Net male nonsmoker in the Amount at Risk per month Amount at Risk per month preferred underwriting class, Policy Year 1 Waiver of Monthly On the Date of Issue of the Deduction 5 Policy and on each Monthly Policy Date thereafter Minimum and Maximum $0.051 to $0.27 per month $0.051 to $0.27 per month Charge multiplied by the Monthly multiplied by the Monthly Deduction Deduction Charge for a 45 year old $0.075 per month $0.075 per month male nonsmoker in the multiplied by the Monthly multiplied by the Monthly preferred underwriting Deduction Deduction class, Policy Year 1 6 Periodic Charges Other Than Portfolio Operating Expenses Amount Deducted - Maximum Guaranteed Amount Deducted - Charge When Charge is Deducted Charge Current Charge Accidental Death Benefit 5 On the Date of Issue of the Policy and on each Monthly Policy Date thereafter Minimum and Maximum $0.023 to $0.18 per month $0.023 to $0.18 per month Charge per $1,000 of net amount per $1,000 of net amount of the increase in Death of the increase in Death Benefit provided by the Benefit provided by the rider rider Charge for a 45 year old $0.086 per month per $0.086 per month per male nonsmoker in the $1,000 of net amount of $1,000 of net amount of preferred underwriting the increase in Death the increase in Death class, Policy Year 1 Benefit provided by the Benefit provided by the rider rider Guaranteed Insurability On the Date of Issue of the Option 7 Policy and on each Monthly Policy Date thereafter Minimum and Maximum $0.022 to $0.16 per month $0.022 to $0.16 per month Charge times the amount the rider times the amount the rider permits you to increase the permits you to increase the Face Amount Face Amount Charge for a 35 year old $0.15 per month times the $0.15 per month times the male (not available for amount the rider permits amount the rider permits ages 40 and over) you to increase the Face you to increase the Face Amount Amount Guaranteed Death Benefit On the Date of Issue of the $0.01 per $1,000 of Face $0.01 per $1,000 of Face Policy and on each Monthly Amount per month Amount per month Policy Date thereafter No Lapse Guaranty On the Date of Issue of the $0.05 per $1,000 of Face $0.05 per $1,000 of Face Policy and on each Monthly Amount per month Amount per month Policy Date Disability Benefit - On the Date of Issue of the Payment of Mission Costs 7 Policy and on each Monthly Policy Date Minimum and Maximum $1.65 to $4.25 per month $1.65 to $4.25 per month Charge Charge for a 45 year old male nonsmoker in the preferred underwriting class, Policy Year 1 $3.06 per month $3.06 per month 7 Periodic Charges Other Than Portfolio Operating Expenses Amount Deducted - Maximum Guaranteed Amount Deducted - Charge When Charge is Deducted Charge Current Charge Accelerated Care Rider 7 On the Date of Issue of the Policy and on each Monthly Policy Date Minimum and Maximum $0.025 to $4.32 per $1,000 $0.01to $1.98 per $1,000 Charge of Net Amount at Risk, of Net Amount at Risk, plus from $0.0007 to $0.92 plus from $0.0003 to $0.63 per dollar of Monthly per dollar of Monthly Deduction, per month Deduction, per month Charge for a 45 year old $0.14 per $1,000 of Net male nonsmoker in the Amount at Risk, plus preferred underwriting $0.0038 per dollar of class, ACR1 with inflation Monthly Deduction, per protection option, Policy month Year 1 Chronic Care Protection On the Date of Issue of the Rider 7 Policy and on each Monthly Policy Date Minimum and Maximum $0.0051 to $4.34 per $0.0051 to $4.34 per Charge $1,000 of Face Amount per $1,000 of Face Amount per month month Charge for a 45 year old $0.18 per $1,000 of Face $0.18 per $1,000 of Face male nonsmoker in the Amount per month Amount per month preferred underwriting class, EBR1 with inflation protection option without nonforfeiture benefit option, Policy Year 1 Overloan Protection At the time of exercise 0%-5% of Accumulated 0%-5% of Accumulated Value Value 1 Cost of insurance charges vary based on the Insureds age, sex, Rate Class, Net Amount at Risk, and Face Amount, and the current cost of insurance charges also vary based on the Policys Duration and size. In addition, current cost of insurance charges for currently issued Policies may be lower than for Policies issued during specified past periods. The Net Amount at Risk is the amount by which the Unadjusted Death Benefit under the Policy exceeds the Accumulated Value of the Policy. The cost of insurance charges shown in the table may not be typical of what you will pay. Your Policys data page will indicate the guaranteed cost of insurance charges applicable to your Policy. We will also provide more detailed information concerning your charges at your request. 2 The current minimum charge is based on an Insured with the following characteristics: Issue Age 20, female, elite preferred nonsmoker, Policy year 11, for Face Amounts of $1,000,000 or more; the guaranteed minimum charge is based on an Insured with the following characteristics: Issue Ages 0-10, female, juvenile, the Policy Year in which Attained Age 10 is reached, for all Face Amount bands; the guaranteed maximum charge is based on an Insured with the following characteristics: all Issue Ages, male, all underwriting classes, the Policy Year in which Attained Ages 98, 99 and 100 are reached; and the current maximum charge is based on an Insured with the following characteristics: all Issue Ages, both sexes, all underwriting classes, the Policy Year in which Attained Ages 99 and 100 are reached. 3 We currently intend, starting in Policy Year 11, to partially offset this charge by reducing each Monthly Deduction by an amount equal to 0.50% per annum of the Accumulated Value in the Separate Account, and we also intend, starting in Policy Year 11, to credit interest on non-loaned Accumulated Value in the Fixed Account at rates that are 0.50% per annum higher than those that applies to Policies still in their first 10 Policy Years. These enhancements are not guaranteed, however. 4 $7.50 per month in all states other than New York and Texas. 5 The additional protection benefit, waiver of monthly deduction, and accidental death benefit rider charges vary by the Insured's Issue Age, sex, Rate Class and the Policy's Duration. The rider charges shown in the table may not be representative of the charges you will pay. Charges based on age may 8 increase as the Insured ages. Your Policy's data page will indicate the guaranteed charges applicable to your Policy. National Life and/or your agent will provide more detailed information concerning your charges at your request. 6 The current minimum charge is based on an Insured with the following characteristics: Issue Age 20, female, elite preferred nonsmoker, Policy year 11; the guaranteed minimum charge is based on an Insured with the following characteristics: Issue Ages 0-10, female, juvenile, the Policy Year in which Attained Age 10 is reached; the guaranteed maximum charge is based on an Insured with the following characteristics: all Issue Ages, male, all underwriting classes, the Policy Year in which Attained Ages 98, 99 and 100 are reached; and the current maximum charge is based on an Insured with the following characteristics: all Issue Ages, male, all underwriting classes, the Policy Year in which Attained Age 100 is reached. For currently issued Policies, the current maximum charge will apply to all Issue Ages, males, preferred and standard smokers, at Attained Ages 98 - 100. 7 The guaranteed insurability option, disability benefit - payment of mission costs, accelerated care, and chronic care rider charges vary by the Insured's age and sex. The rider charges shown in the table may not be representative of the charges you will pay. Charges based on age may increase as the Insured ages. Your Policy's data page will indicate the charge applicable to your Policy. National Life and/or your agent will provide more detailed information concerning your charges at your request. The following table describes the portfolio fees and expenses that you will pay periodically during the time that you own the Policy. The table shows the minimum and maximum fees and expenses charged by any of the portfolios for the year ended December 31, 2009. The expense of the portfolios may be higher or lower in the future. More details concerning each portfolios fees and expenses are contained in the prospectus for each portfolio. Underlying Fund Annual Expenses (as a percentage of underlying Fund average net assets) Minimum Maximum Total Annual Fund Operating Expenses (expenses that are deducted from fund assets, including management fee, distribution 0.10% 2.47% and/or service 12b-1 fees, and other expenses). The annual expenses as of December 31, 2009 (unless otherwise noted) of each Fund, before any fee waivers or expense reimbursements, are shown below. 1 Fund Management 12b-1 Other Acquired Gross Waivers, Net Total Fee Fees 2 Expenses Fund Total Reimbursements, Annual Fees Annual and Recoupment Expenses 3 Expenses 3 Sentinel VPT Balanced Fund 0.55% 0.00% 0.31% 0.00% 0.86% 0.00% 0.86% Bond Fund 0.40% 0.00% 0.24% 0.00% 0.64% 0.00% 0.64% Common Stock Fund 0.50% 0.00% 0.21% 0.00% 0.71% 0.00% 0.71% Mid Cap Growth Fund 0.50% 0.00% 0.34% 0.00% 0.84% 0.00% 0.84% Money Market Fund 0.25% 0.00% 0.27% 0.00% 0.52%
